Citation Nr: 0936418	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from June 1981 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The Board in September 2006 reopened 
the claim on appeal, and remanded the underlying claim on the 
merits for further development. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

A remand is warranted in order to ensure that the Veteran is 
afforded the opportunity to appear at a hearing in support of 
his claim.

Through a July 2009 statement, the Veteran requested a 
hearing in the matter on appeal. In response to the Board's 
August 2009 correspondence seeking clarification of his 
request, the Veteran chose the option of a hearing before a 
Veterans Law Judge via videoconference at the RO. Hence, a 
videoconference hearing at the RO should be scheduled before 
proceeding further with this case.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him of 
the date, time and location of this 
hearing. Place a copy of this letter in 
the claims file. If, for whatever reason, 
he changes his mind and withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, also 
document this in the claims file.
The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).




